IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


LISA COPNEY, AS ADMINISTRATIX OF          : No. 175 WAL 2016
THE ESTATE OF LAWRENCE COPNEY             :
JR.,                                      :
                                          : Petition for Allowance of Appeal from
                  Petitioner              : the Order of the Superior Court
                                          :
                                          :
           v.                             :
                                          :
                                          :
EDWARD MA, M.D., UPMC ST.                 :
MARGARET, AND UPMC, INC.,                 :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2016, the Petition for Allowance of Appeal is

DENIED.